Title: 20th.
From: Adams, John Quincy
To: 


       A Number of Ladies, drank tea here, and Judge Sargeant also. I went with Mr. Thaxter and my brother Charles, and spent the Evening at Mr. Osgood’s. This is a very ingenious Sensible man, well versed in English Literature, and has had what here is called a liberal Education; which means, he has been through the University. We conversed upon subjects, which please me more than cards, or dress or scandal, upon history and upon a book publish’d about a year since, by Dr. Chauncy, upon universal Salvation. His System is, that all mankind will finally be saved, and he pretends to prove it, from the Scriptures. When the English Translation of the Bible tells us, that the wicked shall be cast into eternal fire, it does not render the original Idea. The greek word εις αιωνα, means an unlimited space of time: it sometimes signifies a century, and sometimes the life of man. Reason alone, will inform us, that the Goodness as well as the power of the Almighty require that all mankind should be saved, and if the authority of the Scriptures, is not opposed to this System, the Christian religion is undoubtedly, the noblest plan, that was ever followed by men. But even after the great and admirable reformations, that have taken place within these three Centuries, there are many absurd, unnatural, and trifling articles, to which every sect of it are too much attached; great veneration is due to the holy writings, but it must be confessed, they have many Imperfections in the original Languages, and still more in the modern translations of them. The writings of Moses, subsisted, during a period of 3000 years, before the invention of printing, in the numerous Copies that were taken of them; many false words must have crept in, and in some passages may have altered entirely the original Sense. The Translators, may have mistaken, many places, and given Ideas which are not intended in the true Language. If therefore we find in the modern Translations of the Bible, Sentiments which are repugnant to Reason, we must suppose, that they are not of those, that are the truly inspired. In short Mr. Osgood said, when he first heard of Dr. Chauncy’s Book, he had a great deal more to say against his System, than he had after he had read it. Although I have not seen the Book, as I have no Idea of a supreme being, that is not infinitely merciful, and good, as well as powerful, I cannot but admire every thing that tends to inculcate that Principle. Mr. Thaxter said, he fancied that opinion would gain ground very much within half a Century in this Country: and supposed it could not do any harm, if it was rightly understood.
      